Citation Nr: 0100904	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for low 
back disability and assigned a noncompensable evaluation, 
effective June 18, 1998.  In an August 1999 rating decision, 
the RO increased the evaluation to 10, effective June 18, 
1998.  The veteran has continued her appeal. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) became effective.  This liberalizing law 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

During an October 1999 VA examination, the veteran indicated 
that she had sought treatment for her low back disorder from 
Poudre Valley Hospital in Fort Collins, Colorado and the VA 
Medical Center (VAMC) in Denver, Colorado.  The veteran also 
indicated that she took time off from work in July 1999 to 
seek treatment for her low back from the VAMC in Cheyenne, 
Wyoming.  In September 1999, the veteran was seen at the 
Rehabilitation Associates of Colorado for her low back.  She 
was to return for a follow up appointment in October 1999.  
The medical records of the above treatment are pertinent to 
the veteran's claim and should be associated with the claims 
file.  

In addition, the veteran was most recently examined by VA for 
her service-connected low back disorder in October 1999.  The 
examiner did not provide an adequate assessment of the 
functional impairment due to incoordination, weakened 
movement and excess fatigability on use.  Further, the 
examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (2000) and Deluca v. Brown, 8 Vet. 
App. 202 (1999).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should obtain all 
medical records pertaining to 
current treatment of the veteran at 
the VAMCs in Denver, Colorado and 
Cheyenne, Wyoming and the Poudre 
Valley Hospital in Fort Collins, 
Colorado and Rehabilitation 
Associates of Colorado, P.C. 

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and 
request her to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise in order to 
determine the extent of impairment 
from the veteran's service-connected 
low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  In 
reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of low back 
movement against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  

The examiner should indicate whether 
the manifestations of the low back 
disorder include listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity 
of joint space, abnormal mobility on 
forced motion, muscle spasm on 
extreme forward bending and/or loss 
of lateral spine motion, unilateral, 
in a standing position.  

The examiner should also indicate 
whether the veteran has sciatic 
neuropathy and if so, the physician 
should identify the manifestations 
thereof. 

The examiner also should provide an 
opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.
The examination report must be 
typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The RO 
should readjudicate the appellant's 
claim consistent with the provisions 
of the decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), and 
consideration of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination or pain on movement 
of a joint.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and her 
representative, and they should be 
afforded an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


